UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Date of Report (Date of earliest event reported): March 19, 2008 PACIFICHEALTH LABORATORIES, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 000-23495 22-3367588 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 100 Matawan Road,Suite 420 Matawan, NJ 07747-3913 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (732) 739-2900 N/A (Former Name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of CertainOfficers; Compensatory Arrangements of Certain Officers. (b)To ensure balance on the Company’sBoard of Directors between independent and non-independentdirectors following theCompany’s annual meeting of the stockholders, currently scheduled for June 11, 2008 (the “Annual Meeting”), on March 19, 2008 the Board of Directors decided that Stephen P. Kuchen would not stand for re-election at the Annual Meeting.Mr. Kuchen will continue to serve as the Company’s Vice President and Chief Financial Officer. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PACIFICHEALTH LABORATORIES, INC. Dated: April 16, 2008 By: /s/ Stephen P. Kuchen Stephen P. Kuchen Chief Financial Officer
